                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             NORTHERN DIVISION

                                    NO. 2:10-CR-21-FL-1



  UNITED STATES OF AMERICA

      v.                                                     ORDER TO SEAL

  TERRICIOUS BURNELL BROOKS



       On motion of the Defendant, Terricious Burnell Brooks, and for good cause shown, it is

hereby ORDERED that DE 164 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This 10th day of September, 2019.


                                   _____________________________________________
                                   LOUISE WOOD FLANAGAN
                                   United States District Judge
